FILED
                             NOT FOR PUBLICATION                              FEB 25 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 JULIO JUVENAL-VALERIO, a.k.a.                    No. 07-73674
 Rodrigo Gonzalez Urtado,
                                                  Agency No. A070-956-320
               Petitioner,

   v.                                             MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Julio Juvenal-Valerio, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NHY/Research
review for abuse of discretion the denial of a motion to reopen, Iturribarria v. INS,

321 F.3d 889, 894 (9th Cir. 2003), and we deny the petition for review.

       The BIA did not abuse its discretion in denying Petitioner’s motion to

reopen because Petitioner’s failure to file the motion to reopen before the

expiration of his voluntary departure period rendered him statutorily ineligible for

the relief he sought. See 8 U.S.C. § 1229c(d); De Martinez v. Ashcroft, 374 F.3d
759, 763 (9th Cir. 2004).

       PETITION FOR REVIEW DENIED.




NHY/Research                              2                                     07-73674